t c memo united_states tax_court james t o’neal jr and sally l o’neal petitioners v commissioner of internal revenue respondent docket no filed date james t o’neal jr and sally l o’neal pro sese laura a price mark j tober and lauren b epstein for respondent memorandum findings_of_fact and opinion nega judge by notice_of_deficiency dated date respondent determined deficiencies and penalties with respect to petitioners’ federal_income_tax as follows all section references are to the internal_revenue_code code in effect at continued deficiency dollar_figure big_number big_number big_number big_number penalty sec_6663 addition_to_tax sec_6651 dollar_figure big_number big_number big_number big_number -- -- -- -- dollar_figure year the issues for decision are whether the periods of limitations for assessment of petitioner’s income_tax liabilities remain open for tax years whether petitioners failed to report taxable_income of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure on their federal_income_tax returns respectively whether petitioners are entitled to net_operating_loss nol carryforward deductions of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively whether petitioners are liable for fraud penalties pursuant to sec_6663 for tax years and continued all relevant times all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar whether petitioners are liable for the addition_to_tax pursuant to sec_6651 for tax_year findings_of_fact some of the facts have been stipulated and are so found petitioners were married and resided in florida at the time they filed their petition petitioners james t o’neal jr petitioner and sally l o’neal were married in and have four children together james t o’neal iii j t kelly o’neal kathleen o’neal katie and patrick o’neal i petitioners’ income and losses before tax years at issue a petitioner’s business dealings and theft in the mid-1970s petitioners joined the bay hill club and lodge bay hill club a private golf resort located in bay hill florida in petitioners became acquainted with arnold palmer a professional golfer petitioner and mr palmer became friends and golfing partners in mr palmer introduced petitioner to mark mccormack mr palmer’s business partner and agent mr mccormack was the founder and chairman of international management group img an international management company that represents professional athletes and other celebrities petitioner’s friendship with messrs palmer and mccormack developed into a business relationship over the years beginning in petitioner was involved with arnold palmer’s automobile dealerships in and petitioner and messrs palmer and mccormack were each one-third shareholders in five subchapter_s_corporations that were in the business of selling automobiles arnold palmer motors inc arnold palmer ford lincoln mercury inc fairway ford inc pmo motors of kentucky inc and nugget motors of california inc collectively arnold palmer dealerships petitioner managed the daily operations of these dealerships messrs palmer and mccormack were not involved in day- to-day operations petitioner began siphoning money from arnold palmer motors inc as early as date when one dealership ran short on cash petitioner transferred money from another dealership to cover the shortfall rather than transferring funds directly between dealership accounts petitioner routed transfers through his personal bank account petitioner routinely kept some of the transferred funds in his own account instead of transferring them to the appropriate dealership messrs palmer and mccormack did not authorize petitioner to take money from the dealerships on date petitioner signed a demand promissory note date promissory note in favor of arnold palmer motors inc reflecting the amounts he had taken from the dealership petitioner updated the promissory note from time to time an attachment to the date promissory note reflects that as of date petitioner had taken at least dollar_figure from the dealership in the spring of an arnold palmer dealership in south carolina lost its financing source ford motor credit co ford motor credit petitioner accepted responsibility for the financial troubles of the dealership and promised messrs palmer and mccormack that he would reimburse them for any money that had been lost petitioner also informed messrs palmer and mccormack that he had borrowed approximately dollar_figure million from the dealerships upon learning of petitioner’s misappropriations img audited the dealerships’ records to determine the extent of petitioner’s theft the img audit discovered that petitioner had in fact taken more than dollar_figure million from the dealerships on date petitioner executed an indemnity and security_agreement in favor of messrs palmer and mccormack which granted a security_interest in all of his assets to messrs palmer and mccormack on date petitioner executed a demand promissory note in favor of fairway ford inc fairway ford note in the amount of dollar_figure in repayment of the amount he had taken from the dealerships glen blackburn a former certified_public_accountant c p a for the arnold palmer dealerships testified at trial however there is no evidence as to the specific years in which any payments were made on the fairway ford note or any specific amounts of such payments only that they occurred in the early 90’s mr blackburn’s testimony was not substantiated by any documentation regarding the dates or amounts of transfers of funds from petitioners to messrs palmer and mccormack while petitioners transferred their isleworth home discussed in further detail below to messrs palmer and mccormack for a purchase_price of dollar_figure million the record is unclear as to whether any money actually changed hands as part of the transfer of the isleworth home and the exchange was not substantiated by any documentation petitioner was removed from any ownership interests in the arnold palmer dealerships in mrs o’neal subsequently returned to work to support the family in b loan to dealerships after the south carolina dealership lost financing petitioner and messrs palmer and mccormack executed a promissory note on date in favor of ford motor credit in the amount of dollar_figure million date promissory note in it is unclear from the record whether petitioner still had an ownership_interest in the arnold palmer dealerships when he signed the date promissory note order to personally guarantee further credit from ford motor credit the proceeds of the promissory note were directly invested in arnold palmer ford lincoln mercury inc and treated as a contribution_to_capital petitioner and messrs palmer and mccormack were each allotted one-third of the total contribution petitioner never made any payments toward the dollar_figure million loan from ford motor credit and messrs palmer and mccormack ended up making equal payments toward the loan ford motor credit looked to messrs palmer and mccormack for guaranties first and would not have entered into the agreement to provide credit if messrs palmer and mccormack had not signed the date promissory note on date petitioner and messrs palmer and mccormack executed an amended and restated note in favor of pittsburgh national bank in the amount of dollar_figure date promissory note the note was an amendment and restatement of four loans previously made to petitioner and messrs palmer and mccormack in these four loans were used to capitalize arnold palmer motors inc and fairway ford inc and treated as a shareholders’ contribution_to_capital each shareholder was allotted one-third of the total contribution petitioner never made any payments toward the loans from pittsburgh national bank and messrs palmer and mccormack paid off the loans c petitioners’ properties in petitioners owned property known as the bay hill farm that was located across the street from the bay hill club subdivision in bay hill florida petitioners kept various farm animals at the bay hill farm including a horse ridden by one of their daughters goats a miniature horse named smurf and two llamas named leroy and lollipop petitioner’s personal assistant worked in an office located at the bay hill farm on date petitioners sold the bay hill farm to mr palmer for dollar_figure million consideration for the property consisted of dollar_figure to be rendered at closing and forgiveness of dollar_figure owed by petitioner to mr palmer on a certain judgment note petitioners continued to keep their animals at the bay hill farm after the sale to mr palmer in additionally two individuals who worked for petitioner resided at the farm for some time mr palmer filed suit against petitioners in to evict the two individuals and the farm animals from the bay hill farm from to petitioners constructed a big_number square-foot home pincite green island cove in the isleworth subdivision in windermere florida petitioners paid thomas coudriet dollar_figure million to build the house which was modeled on the clubhouse at the augusta national golf club some of the checks petitioners used to pay mr coudriet were from the checking account belonging to arnold palmer motors inc in the summer of petitioners owed mr coudriet between dollar_figure and dollar_figure to complete construction of the isleworth house petitioner asked mr palmer for a loan to finish construction on the house and mr palmer lent petitioners dollar_figure million in date to finance the remaining construction costs it is unclear to the court whether mr palmer’s date dollar_figure million loan to petitioners was related to his purchase of the bay hill farm from petitioners for dollar_figure million in date d petitioners’ and tax returns petitioners reported nols on their and federal_income_tax returns for tax_year petitioners reported an nol of dollar_figure and an nol carryforward of dollar_figure for tax_year petitioners reported an nol of dollar_figure and an nol_carryover from prior years of dollar_figure and an nol carryforward of dollar_figure for tax_year petitioners reported an nol of dollar_figure an nol_carryover from prior years of dollar_figure and an nol carryforward of dollar_figure the nols claimed by petitioners for totaled dollar_figure an addendum to petitioner’s tax_return titled nol recites amounts of dollar_figure for dollar_figure for dollar_figure for and dollar_figure the record does not contain copies of petitioners’ tax returns for years prior to tax_year for totaling dollar_figure despite the tax return’s reporting an nol carryforward of only dollar_figure and no nol carryovers from prior years petitioners have not offered an explanation for why their tax_return reports a carryover amount from prior years that is larger than the amount claimed as a carryforward in nor have they explained why their tax_return reports a larger carryover amount from prior years than what was reported on their tax_return petitioners did not report on their or income_tax return any of the dollar_figure petitioner had misappropriated from the arnold palmer dealerships e judgments against petitioners on date a final summary_judgment in the amount of dollar_figure was entered against petitioners in the action entitled sun bank n a v apag holdings inc orange county florida no ci-90-9676 on date a final judgment in the amount of dollar_figure was entered against petitioner in the action entitled miller v o’neal orange county florida no ci-1228 on date a default judgment in the amount of dollar_figure was entered against petitioner in the action entitled bank one indianapolis n a v o’neal hamilton county superior court indiana no 29d03-9107-cp-318 on date a default judgment in the amount of dollar_figure plus any related costs was entered against petitioners in the action entitled bank one indianapolis n a v o’neal hamilton county superior court indiana no 29d03-9107-cp-318 the judgment was entered in favor of messrs palmer and mccormack and related to petitioner’s nonpayment toward the date promissory note in date petitioner was convicted by a jury in the state of florida of two counts of state sales_tax evasion on date petitioner was ordered to pay restitution and investigation costs of dollar_figure to the state of florida pursuant to this conviction the above-described judgments against petitioner individually and petitioners jointly total in excess of dollar_figure million petitioners have never made any payments toward the dollar_figure judgment entered against them in favor of messrs palmer and mccormack as a result of these judgments petitioners were insolvent from through the tax years at issue ii business dealings during tax years at issue a fee agreement with patrick baker in petitioner was the sole shareholder of arnold palmer automotive group holdings inc apag holdings apag holdings wholly owned arnold palmer automotive group of orlando inc apag orlando in the early 1990s petitioner apag holdings and apag orlando were plaintiffs in a lawsuit against general motors inc gmc and general motors acceptance corp gmac petitioner met patrick baker in either or on date mr baker agreed to fund petitioner’s lawsuit against gmc and gmac by paying for legal fees and petitioner’s living_expenses in exchange for receipt of any proceeds resulting from the litigation fee agreement the lawsuit ended in in favor of gmc and gmac petitioner did not inform mr baker of the status of the lawsuit and he never asked mr baker to pay any of his living_expenses b baker o’neal holdings inc and american public automotive group inc overview of companies’ purpose shortly after meeting mr baker petitioner pitched him the idea of creating a publicly traded corporation that would operate automobile malls a witness compared the concept to carmax with locations offering numerous automobile brands to customers petitioner and mr baker formed baker o’neal holdings inc boh on date at the time mr baker had some personal wealth from the recent sale of a family business and he invested approximately dollar_figure into boh mr baker was the sole shareholder of boh and petitioner served as the president of boh from its incorporation until date american public automotive group inc apag was incorporated on date boh was the sole shareholder of apag and as with boh petitioner served as the president of apag from its inception until date mr baker was aware of petitioner’s prior business involvement with messrs palmer and mccormack but petitioner never apprised mr baker of the judgments entered against him and his wife that exceeded dollar_figure million boh and apag were organized for the purpose of developing and operating automobile dealerships to be located in and around shopping malls auto malls to achieve this purpose apag endeavored to purchase several automobile dealerships from donald massey a detroit-area automobile dealer and raised capital by soliciting private investors rather than issuing stock to investors apag memorialized each investment with a promissory note the promissory notes bore interest at a rate of less transaction expenses not to exceed of the outstanding amount of each note petitioner and mr baker gave each investor a personal guaranty in which they agreed to guarantee the payment of all indebtedness of apag apag promised investors that their money would be converted to shares of apag stock upon the earlier of the date apag entered into a definitive agreement with mr massey to acquire his dealerships or a date certain set forth in each financing letter eventually apag planned to execute an initial_public_offering apag sought investments only from individuals who were accredited investors as that term is defined by the securities_and_exchange_commission investors were told their funds were being held in an escrow account a total of dollar_figure in investor money was deposited into apag’s bank account from to at an investor meeting in date an investor asked about the status of money that had been raised up to that point petitioner told investors that approximately dollar_figure million had been spent on expenses dollar_figure million had been deposited with mr massey and the rest of the funds were in apag’s bank account at the time the meeting was held apag had received investor deposits totaling dollar_figure subtracting the amounts petitioner represented had been spent on expenses and deposited with mr massey apag should have had approximately dollar_figure in its bank account however as of date boh and apag bank accounts held a total of only dollar_figure in total dollar_figure was missing from the accounts apag received one additional investment of dollar_figure after this meeting was held petitioners’ theft from boh and apag petitioner never drew a salary as president of boh or apag petitioner’s family members including his father wife and four children also did not receive salaries from boh or apag since they never worked for either company beginning in and continuing through his dismissal as president of boh and apag on date petitioners used boh and apag funds for all of their personal expenses both petitioners were aware that this was done in part to defeat their creditors by not placing assets in their own names as he had previously done during his tenure with arnold palmer motors inc petitioner executed a demand promissory note in favor of boh on date date promissory note the date promissory note signed in favor of boh is nearly identical to the date promissory note signed in favor of arnold palmer motors inc with the only differences being the dates the holders of the notes and the witnesses the date promissory note contains an attachment that is similar to the attachment used for the date promissory note the attachment reflects that petitioner had taken more than dollar_figure million from boh from to additionally petitioner disguised the taking of boh and apag funds by categorizing them as loans in boh’s general ledger a credit cards and bank accounts from to petitioners and their children freely spent boh and apag money petitioners j t kelly and katie each had boh corporate american express credit cards in their names which they used for personal expenses additionally petitioner directed boh to pay the personal credit card bills of mrs o’neal j t kelly and katie petitioner created bank accounts in the names of three of his children j t kelly and katie into which he deposited boh and apag funds petitioners each took steps to hide boh and apag money in their children’s names for example in the summer of mrs o’neal took katie to national city bank and deposited approximately dollar_figure of boh and apag funds into an account titled in katie’s name mrs o’neal returned with katie in date and withdrew the funds petitioner also took katie to two banks to deposit boh and apag funds in accounts created in her name and later returned to withdraw the funds mrs o’neal directed the boh accountant paul mohabir to pay her personal expenses using boh funds in and petitioner wrote checks payable to mrs o’neal on boh’s checking account to pay their daily living_expenses in and mrs o’neal also wrote checks on boh’s checking account to pay personal expenses b gifts automobiles and vacations petitioners and their children drove various automobiles that were purchased or leased with boh funds mrs o’neal planned three cruises all paid for with boh money for various individuals including her parents petitioners’ children and the children’s significant others and friends for christmas in petitioner gave mrs o’neal a check for dollar_figure and each of his children and his father checks for dollar_figure all of which were drawn on boh’s bank account mrs o’neal returned the dollar_figure check to petitioner as she said she felt it was an inappropriate gift c children’s education petitioner used boh funds to pay for his children’s educations and living_expenses on date petitioner paid off j t ’s student loans incurred for undergraduate and juris doctor degrees by transferring dollar_figure from boh’s bank account to the department of education petitioner also used boh funds to pay for j t ’s bar exam preparation course when j t was accepted to new york university school of law to complete an ll m in taxation petitioner transferred dollar_figure to j t ostensibly to cover the cost of tuition and housing in new york city mr baker specifically denied petitioner’s request that boh cover the costs associated with j t ’s schooling petitioner also wrote checks for kelly’s tuition and rent while she was at college and wrote checks to cover the cost of tutoring for patrick mrs o’neal also used boh funds for the children’s schooling mrs o’neal wrote checks on boh’s checking account for both j t ’s and kelly’s tuition she also wrote checks for kelly’s rent and wrote a check to katie’s high school for dollar_figure for katie’s yearbook d real_estate purchases petitioners also used boh and apag money to purchase various real properties none of which had any relationship to the companies’ mission of creating a publicly traded auto mall corporation on date petitioner caused boh to purchase creekwood lane in carmel indiana for dollar_figure from friends thomas and barbara harris petitioners had previously owned creekwood lane and had defaulted on their mortgage the harrises had purchased the property at a sheriff’s sale in conjunction with boh’s purchase of creekwood lane petitioner issued checks totaling dollar_figure on boh’s checking account to mr harris to repay him for personal loans in the same amount in petitioners purchased the smurf farm in j t ’s and kelly’s names named after the miniature horse that petitioners had previously housed at the bay hill farm after mr palmer evicted petitioners from the bay hill farm they moved their personal buildings and animals to the smurf farm petitioners hired eric reid to live on the smurf farm and look after their animals checks to mr reid were written on boh’s checking account petitioners visited the smurf farm with their children on sundays except for one visit by mr baker boh employees never visited the farm on date petitioner executed a quitclaim_deed on behalf of j t and kelly transferring the smurf farm to mr baker on date petitioner used a check for dollar_figure from boh’s checking account to make final payment for the smurf farm petitioners also hired richard henderson to perform maintenance and improvements to the various farms as well as their personal_residence petitioner’s father’s residence and bay hill boulevard discussed in further detail below mr henderson was paid with checks from boh’s checking account despite invoices’ being addressed to petitioner personally petitioners purchased five other farms with boh funds on date petitioner purchased the alba farm for dollar_figure using boh’s checking account and titled it in boh’s name on date petitioner made a downpayment on the deese farm by executing a check for dollar_figure from boh’s checking account on date petitioner made a second payment on the deese farm by executing a dollar_figure check on boh’s checking account on date petitioner used a check for dollar_figure from boh’s checking account to make final payment for the deese farm the owners of the deese farm transferred it to boh on date other farms purchased with boh money include the brannan farm in for dollar_figure the poiret farm in for dollar_figure and the walser farm in for dollar_figure after mr palmer evicted petitioners from the bay hill farm in petitioner moved his personal office to bay hill boulevard orlando florida a house owned by petitioner’s good friend julian laughinghouse petitioner conducted his personal affairs as well as boh apag business from bay hill boulevard from to in mr laughinghouse filed two separate lawsuits against petitioner to evict him from bay hill boulevard for failure to pay rent and for failure to repay a dollar_figure loan mr laughinghouse withdrew the lawsuits on date in september november and date petitioner executed checks totaling dollar_figure on boh’s checking account made payable to mr laughinghouse mr laughinghouse also owned bay hill boulevard orlando florida which he used as his personal_residence on date petitioner entered into an agreement with mr laughinghouse to have boh purchase the residences at bay hill boulevard and bay hill boulevard mr laughinghouse transferred bay hill boulevard to boh subject_to a life interest for himself via warranty deed on date the warranty deed reflects that mr laughinghouse was paid dollar_figure for bay hill boulevard on date petitioner purchased a vacant lot adjacent to bay hill boulevard using dollar_figure in boh funds the lot was zoned for residential use and had no business_purpose on date petitioners leased a condominium with boh funds pincite5 kensington place in carmel indiana for personal_use petitioners had considered personally leasing kensington place as early as date in and petitioners spent dollar_figure and dollar_figure of boh funds respectively on decorations and rent for kensington place petitioner categorized the expenses associated with kensington place as corporate condo expenses in boh’s general ledger no boh employees ever visited kensington place but mrs o’neal and the o’neal children stayed there during summers and christmas vacations petitioner’s dismissal from boh and apag in late date kevin rankel a financial adviser employed by boh and apag discovered petitioners’ extensive personal_use of boh and apag funds mr rankel resigned upon discovery of petitioners’ use of boh and apag funds but not before showing a portion of the boh general ledger to another boh employee michael quinn mr quinn immediately called mr baker to the office messrs quinn and baker discovered that petitioners had spent in excess of dollar_figure million of boh and apag funds on nonbusiness expenses mr baker terminated petitioner’s employment at boh and apag on date iii aftermath of petitioners’ management of boh and apag funds a boh and apag bankruptcies on date boh and apag filed voluntary petitions for relief pursuant to chapter of title of the united_states_code as part of the bankruptcy proceedings boh and apag filed an adversary proceeding against petitioners and their four adult children alleging that they had fraudulently transferred assets from boh and apag to themselves for personal_use on date the bankruptcy court found in favor of boh and apag in the adversary proceeding and issued a final judgment against petitioner and findings_of_fact and conclusions of law and final judgment against mrs o’neal j t kelly and katie the bankruptcy court found that petitioners and j t kelly and katie were fraudulent transferees of boh and apag further the bankruptcy court found that mrs o’neal knowingly and actively participated in the scheme to fraudulently deplete boh and apag assets b petitioner’s conviction special_agent annette waldon sa waldon was assigned to investigate any tax-related crimes petitioner may have committed in relation to his spending of boh’s and apag’s money between and sa waldon determined that there were two components to petitioner’s unreported income income disguised as loans and income classified as business_expenses related to purchases of personal assets and expenses for those assets sa waldon excluded from the second category certain automobiles that petitioner was able to prove were used for business purposes petitioner cooperated with her investigation only after another target of the investigation began cooperating with the government as a result of sa waldon’s investigation petitioner was indicted by a grand jury on counts of mail fraud counts of money laundering and counts of filing false income_tax returns under sec_7206 for tax years and the grand jury determined that for tax years through petitioner willfully made and subscribed form sec_1040 u s individual_income_tax_return which he knew to be false in violation of sec_7206 further the grand jury determined that for tax_year petitioner acted with intent to engage in conduct constituting a violation of sec_7201 and sec_7206 on date petitioner pleaded guilty to two counts of filing false income_tax returns pursuant to sec_7206 for tax years and in the plea agreement petitioner agreed that money categorized as loans and money disguised as business_expenses were instead income to him petitioner agreed that he had received unreported income for the tax years at issue in the following amounts tax_year income disguised as loans income disguised as business_expenses total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number total dollar_figure big_number big_number big_number big_number big_number all figures in this table were taken from petitioner’s plea agreement it is unclear why the plea agreement’s calculation of the total amount of income disguised as business_expenses and the total amount of unreported income is dollar_figure less than the sum of these same amounts for iv petitioners’ tax returns for petitioners timely filed their tax_return in which they reported wages of dollar_figure attributable to income earned by mrs o’neal as a registered nurse and taxable interest_income of dollar_figure petitioners claimed a dollar_figure capital_loss and a dollar_figure nol_carryover reducing their income to -dollar_figure petitioners timely filed their tax_return in which they reported wages of dollar_figure attributable to income earned by mrs o’neal as a registered nurse and taxable interest_income of dollar_figure petitioners claimed a dollar_figure capital_loss and a dollar_figure nol_carryover reducing their income to -dollar_figure petitioners timely filed their tax_return in which they reported wages of dollar_figure attributable to income earned by mrs o’neal as a registered nurse dollar_figure in taxable_distributions from retirement plans and taxable interest_income of dollar_figure petitioners claimed a dollar_figure capital_loss and a dollar_figure nol_carryover reducing their income to -dollar_figure petitioners timely filed their tax_return in which they reported wages of dollar_figure attributable to income earned by mrs o’neal as a registered nurse and taxable interest_income of dollar_figure petitioners claimed a dollar_figure capital_loss and a dollar_figure nol_carryover reducing their income to -dollar_figure petitioners filed their tax_return late on date in which they reported wages of dollar_figure attributable to income earned by mrs o’neal as a registered nurse and taxable interest_income of dollar_figure petitioners claimed a dollar_figure capital_loss and a dollar_figure nol_carryover reducing their income to -dollar_figure petitioners failed to make any estimated_tax payments for the and tax years v notice_of_deficiency respondent issued a notice_of_deficiency to petitioners on date for tax years to the adjustments to income in the notice_of_deficiency are based on the amounts petitioner admitted to receiving as income in his plea agreement additionally the notice_of_deficiency disallowed in full petitioners’ nol deductions carried forward from prior years i statute_of_limitations opinion a deficiency in tax generally must be assessed within three years from the date on which the return was filed see sec_6501 however if a taxpayer files a false_or_fraudulent_return with the intent to evade tax the tax may be assessed at any time sec_6501 unless petitioners’ returns for were made falsely or fraudulently with the intent to evade tax the periods of limitations on assessment and collection of petitioners’ income_tax for those years have expired respondent bears the burden of proving an exception to the general limitations_period see 139_tc_418 aff’d 552_fedappx_250 4th cir 116_tc_31 petitioner’s guilty plea under sec_7206 for intentionally filing false returns for tax years and does not in and of itself prove that sec_6501 applies because the intent to evade tax is not an element of the crime charged under sec_7206 however a guilty plea under sec_7206 may be considered in connection with other facts in determining whether an underpayment_of_tax was due to fraud 84_tc_636 respondent’s burden_of_proof under sec_6501 is the same as his burden to prove applicability of the sec_6663 civil_fraud penalty which is also at issue here gould v commissioner t c pincite browning v commissioner tcmemo_2011_261 to satisfy that burden respondent must show by clear_and_convincing evidence that an underpayment_of_tax exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 113_tc_99 94_tc_654 because we find that there are underpayments for tax years and further that those underpayments are attributable to petitioners’ fraudulent intent the period of limitations for assessment of deficiencies in petitioners’ income_tax for the years at issue remains open ii deficiencies in tax for tax years a finding of fraud under sec_6663 requires us to first find that there was an underpayment_of_tax for each of the tax years in issue this case also asks us to examine deficiencies in petitioners’ income_tax for the tax years at issue for purposes of sec_6663 and as relevant here sec_6664 defines the term underpayment in essentially the same terms as the term deficiency is defined by sec_6211 see 135_tc_497 in a case involving a deficiency and fraud in which no excess withholding credits are claimed the terms ‘deficiency’ and ‘underpayment’ can be used interchangeably see also 141_tc_376 congress expressly indicated that uncoupling these terms was not intended to remove their definitional nexus as those terms are used here an underpayment or deficiency is equal to the amount by which the tax imposed by the code exceeds the amount shown as the tax by petitioners on their return for each of the tax years at issue see sec_6211 sec_6664 to prove an underpayment the commissioner is not required to establish the precise amount of the deficiency determined by him 96_tc_858 aff’d 959_f2d_16 2d cir however he cannot meet his burden_of_proof by merely relying on the taxpayer’s failure to prove error in the determination of the deficiency id citing 53_tc_96 and 31_tc_356 the deficiency determination does not enjoy its usual presumption of correctness unless the commissioner establishes an underpayment by clear_and_convincing evidence id see also parks v commissioner t c pincite we must be careful in such cases not to bootstrap a finding of fraud upon a taxpayer’s failure to prove respondent’s deficiency determination erroneous the commissioner may prove an underpayment by proving a likely source of the unreported income dileo v commissioner t c pincite alternatively where the taxpayer alleges a nontaxable source_of_income the commissioner may satisfy his burden by disproving the nontaxable source so alleged id pincite respondent argues that petitioners failed to report income from their misuse of boh and apag funds from to and accordingly a deficiency exists for each of the years at issue petitioners argue that the amounts received from boh and apag were loans to petitioner and therefore were properly excluded from income petitioners alternatively argue that if we find that the amounts received from boh and apag were income they had sufficient nol_carryover deductions to offset any income and therefore no deficiency exists for any of the years at issue we agree with respondent that the funds petitioners took from boh and apag were income during the years at issue and further that petitioners are not entitled to the claimed nol_carryover deductions a whether amounts received were income loans or business_expenses there are two components to petitioners’ unreported income income disguised as loans and income classified as business_expenses related to purchases of personal assets and expenses for those assets we address each component of the amounts taken from boh and apag amounts disguised as loans respondent has established by clear_and_convincing evidence that the amounts taken by petitioners from boh and apag were income rather than loans petitioners never drew salaries from boh or apag and were heavily indebted to creditors during the years at issue however they maintained a lavish lifestyle through liberal use of boh and apag funds their explanation that the amounts taken from boh and apag were loans and not income is not credible in light of the evidence respondent has presented to the contrary first petitioner’s fee agreement was executed with mr baker personally rather than with boh or apag it is unreasonable to believe that petitioner a longtime businessman would think that his personal agreement with mr baker could serve as an excuse to drain money from boh and apag additionally the lawsuit that underpinned the fee agreement ended in in favor of gmc and gmac thus the fee agreement is not a plausible explanation for petitioners’ siphoning of money from boh and apag from to second petitioners cannot transmute the nature of the amounts taken from income to loans merely by calling them so via notations in boh’s general ledger and the signing of a promissory note whether a bona_fide debtor-creditor relationship exists is a question of fact to be determined upon a consideration of all the pertinent facts see 52_tc_255 aff’d 422_f2d_198 5th cir the most important elements of this determination are a good-faith intent on the part of the debtor to repay the loan and a good-faith intent of the creditor to enforce repayment 54_tc_905 courts examine various factors to determine whether the parties had the requisite good-faith intent including whether the following elements existed a written loan agreement a fixed schedule for repayment any request for security or collateral interest charged on the loan a demand for repayment a memorialization of the loan in the parties’ books any repayments actually made and the borrower’s solvency at the time of the loan see eg rickard v commissioner tcmemo_2010_159 these factors weigh heavily against petitioners’ argument that there were bona_fide loans between them and boh and apag in contrast they bolster respondent’s evidence that the funds taken from boh and apag were income to petitioners there was no written loan agreement only a promissory note signed by petitioner that was never shown to mr baker or any other corporate officers at boh there was no fixed schedule for repayment nor were there demands for repayment or any repayments actually made in large part because petitioner executed the promissory note in secrecy petitioners did not offer any security or collateral and did not pay any interest on the loan further petitioners were insolvent because of the judgments against them relating to their earlier theft from messrs palmer and mccormack moreover neither mr baker nor any other representative of boh or apag authorized petitioners to lend themselves vast sums of company money we find that petitioners did not have a good-faith intent to repay the amounts taken and there was no genuine debtor-creditor relationship third petitioners argue that petitioner discussed with his c p a charles roach whether to treat the funds received from boh and apag as income or loans petitioners contend that they concluded that even if the loans were income they would not be liable for any income_tax because they had nol_carryover deductions sufficient to offset any such income mr roach did not testify and we are left with only petitioner’s unsubstantiated testimony regarding discussions he may have had about the tax treatment of the amounts received from boh and apag petitioner’s description of his discussions with mr roach bolsters our conclusion that the amounts received were never bona_fide loans for the foregoing reasons we find that the amounts received were not loans because they were not received under the fee agreement and petitioners never had a good-faith intent to repay any amounts received from boh and apag amounts disguised as business_expenses respondent has also proven by clear_and_convincing evidence that the amounts disguised as business_expenses were in fact income to petitioners most of the so-called business_expenses had no relationship to boh’s and apag’s intended purpose of creating a publicly traded auto mall instead they inured solely to the benefit of petitioners and their children petitioners’ arguments that the expenses associated with various automobiles and real_estate were in fact business_expenses of boh and apag are not credible for example petitioners argue that certain parcels of real_estate were purchased for investment or corporate use however all of the farms purchased and titled in boh’s and apag’s names were used exclusively by petitioners and their children and had no function other than entertainment for the o’neal family furthermore the personal residences in florida and the condominium in indiana inured exclusively to the benefit of petitioners except for some boh and apag business petitioner performed pincite bay hill boulevard boh and apag employees never used these premises for boh or apag business additionally sa waldon reduced the amounts attributable to automobile purchases because some automobiles had a legitimate business_purpose the remaining automobiles were used exclusively for the benefit of petitioners and their children petitioners attempt to sidestep the characterization of the amounts disguised as business_expenses by pointing out that the real_estate and automobiles were titled in boh’s and apag’s names it is well established that tax consequences are determined by substance and not mere form see eg 435_us_561 the supreme court has never regarded ‘the simple expedient of drawing up papers ’ as controlling for tax purposes when the objective economic realities are to the contrary quoting 327_us_280 command over property or enjoyment of its economic benefits identifies the real owner for federal_income_tax purposes 164_f2d_870 7th cir aff’g 5_tc_443 petitioners were the beneficial owners of various properties titled in boh’s and apag’s names additionally they benefitted by paying expenses related to those properties from boh’s and apag’s accounts and disguising the costs as business_expenses accordingly respondent has proven by clear_and_convincing evidence that these amounts are income to petitioners rather than business_expenses of boh and apag conclusion as to amounts includible in income although not conclusive as to the precise understatement amount a taxpayer’s admission in a plea agreement from a prior criminal proceeding as to the precise amount by which he understated net_income constitutes strong evidence of the understatement amount see ephrem v commissioner tcmemo_2014_12 further petitioner’s conviction pursuant to sec_7206 for tax years and estops him from contesting that an underpayment exists for those tax years see eg 683_f2d_1285 9th cir wright v commissioner t c pincite reinhard v commissioner tcmemo_2015_116 petitioner admitted in his plea agreement to receiving income in the amounts identified as having been disguised as loans or business_expenses petitioners offer no credible basis for reducing these amounts consequently petitioners received unreported taxable_income of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively b entitlement to nol carryforward deductions respondent has proven by clear_and_convincing evidence that petitioners received unreported income during each of the years at issue however petitioners argue that in the event we find the amounts received from boh and apag were income they nevertheless do not owe any additional federal_income_tax because they have sufficient nol_carryover deductions to offset the receipt of any income generally applicable s_corporation basis rules generally the term net_operating_loss is defined in sec_172 to mean the excess of allowable deductions over gross_income taxpayers are entitled to an nol deduction for the aggregate of nol carrybacks and carryovers to the taxable_year sec_172 for taxable years beginning after date the period for an nol_carryback i sec_2 years and the period for an nol_carryover is years sec_172 for taxable years beginning on or before date the period for an nol_carryback i sec_3 years and the period for an nol_carryover i sec_15 years taxpayer_relief_act_of_1997 pub_l_no sec_1082 sec_111 stat pincite a shareholder of an s_corporation can directly deduct his or her share of entity-level losses in accordance with the flowthrough rules of subchapter_s see sec_1366 the losses cannot exceed the sum of the shareholder’s adjusted_basis in his or her stock and the shareholder’s adjusted_basis in any indebtedness of the s_corporation to the shareholder sec_1366 and b the disallowed losses may be carried forward indefinitely and claimed when and to the extent that the shareholder increases his or her basis in the s_corporation see sec_1366 additionally the basis of a shareholder’s stock in an s_corporation is reduced by nontaxable distributions by the corporation sec_1367 thus petitioner could have claimed losses from the arnold palmer dealerships only to the extent he had sufficient stock basis in the corporations or basis in any indebtedness of the corporations what constitutes adjusted_basis of any indebtedness of the s_corporation to the shareholder under sec_1366 is a question that has been considered numerous times by this and other courts generally mere shareholder guaranties of s_corporation indebtedness fail to satisfy the requirements of sec_1366 110_tc_62 90_tc_206 aff’d 875_f2d_420 4th cir 50_tc_762 in raynor v commissioner t c pincite we held that indirect borrowing does not give rise to indebtedness from the corporation to the shareholder until and unless the shareholder pays part or all of the obligation until the shareholder actually pays the obligation ‘liability’ may exist but not debt to the shareholders id pincite see also brown v commissioner tcmemo_1981_608 42_tcm_1460 not until the guarantor pays on the obligation does the guarantor make an actual investment aff’d 706_f2d_755 6th cir further for a loan to create basis the taxpayer must make an economic outlay which is accomplished when the taxpayer incurs a cost on a third-party loan or is left poorer in a material sense after the transaction maloof v commissioner tcmemo_2005_75 aff’d 456_f3d_645 6th cir however the court_of_appeals for the eleventh circuit to which an appeal in this case would lie has held that a shareholder who has guaranteed a loan to an s_corporation may increase his basis where in substance the shareholder has borrowed funds and subsequently advanced them to the corporation 778_f2d_769 11th cir the court_of_appeals partially agreed with the reasoning of the court_of_appeals for the sixth circuit in 706_f2d_755 6th cir that an economic outlay is required before a shareholder may increase his basis in an s_corporation however the court_of_appeals in selfe disagreed that a shareholder must in all cases make payments on a loan before increasing his basis as a result of guaranteeing the loan to the corporation relying on 462_f2d_712 5th cir the court in selfe held that a shareholder guaranty of a loan may be treated for tax purposes as an equity_investment in the corporation where the lender looks to the shareholder as the primary obligor selfe f 2d pincite the court in selfe also noted that the analysis in plantation patterns focused on the u s court_of_appeals for the eleventh circuit was established on date pursuant to the fifth circuit_court of appeals reorganization act of pub_l_no 94_stat_1994 in 661_f2d_1206 11th cir that court adopted the decisions of the u s court_of_appeals for the fifth circuit handed down before close of business on date as governing law in the eleventh circuit highly complex issues of fact and that consideration of similar inquiries must be carefully evaluated on their own facts id petitioner’s bases in the arnold palmer dealerships petitioners’ brief does not identify the exact amount of nols claimed but the court assumes that pursuant to petitioners’ tax returns the claimed nols exceed dollar_figure million the claimed nol_carryover deductions relate to losses originally reported on petitioners’ and federal_income_tax returns the claimed nols are purportedly attributable to flowthrough losses from the arnold palmer dealerships and totaled dollar_figure for tax years and the record contains no evidence reliably establishing petitioners’ bases if any in the arnold palmer dealerships or their entitlement to nols arising petitioners contend that equitable_estoppel precludes respondent from challenging their claim to nols arising in and since those losses were not questioned by the internal_revenue_service before this case petitioners’ argument ignores that i t is well settled that we may determine the correct amount of taxable_income or net_operating_loss for a year not in issue whether or not the assessment of a deficiency for that year is barred as a preliminary step in determining the correct amount of a net_operating_loss_carryover to a taxable_year in issue 61_tc_436 aff’d without published opinion 510_f2d_970 3d cir additionally each tax_year stands on its own and the commissioner may challenge in a succeeding year what was condoned or agreed to for a prior year see 55_tc_28 therefrom petitioners have not provided any forms 1120s u s income_tax return for an s_corporation or forms schedule_k-1 partner’s share of income deductions credits etc for any of the arnold palmer dealerships in which petitioner was a one-third shareholder they contend that he contributed significant funds to the dealerships but do not identify any specific dollar amounts contributed in contrast the record reflects that petitioners misappropriated amounts in excess of dollar_figure million from the arnold palmer dealerships during the late 1980s which they did not report on their or income_tax return furthermore the nols reported on the and tax returns are factually inconsistent with each other and do not support a finding that petitioners are entitled to the claimed amounts the and tax returns report larger carryover amounts than what was reported on the and returns respectively and petitioners have not offered any explanation to address these inconsistencies in addition to the fact that petitioners siphoned money from the dealerships rather than contributing capital petitioner’s signing of the date promissory note does not constitute indebtedness from the corporations to him within the meaning of sec_1366 petitioners have presented no information that ford motor credit looked to petitioner as the primary obligor on the note as would be required under selfe instead testimony from mr blackburn indicates that messrs palmer and mccormack were the primary obligors on the note in sum petitioner did not make any economic outlay on the date promissory note nor was he left poorer in a material sense as messrs palmer and mccormack ultimately repaid the loan likewise there is no evidence to indicate that petitioner made any economic outlay when he signed the date promissory note even in criminal cases where the government bears the burden_of_proof beyond a reasonable doubt proof of unreported income is sufficient to establish an underpayment_of_tax absent proof by the taxpayer of offsetting expenses monroy v commissioner tcmemo_1996_540 citing 581_f2d_1199 5th cir 231_f2d_928 9th cir and 218_f2d_869 7th cir petitioners have introduced no evidence other than their uncorroborated testimony that would bolster their unsubstantiated claim that they had any bases in the dealerships and we find that petitioners lacked bases in the dealerships were not entitled to nols for and therefore do not have nol carryovers that would offset the unreported income from the years in issue see eg 139_tc_418 finding that the commissioner’s burden as to fraud was met where the taxpayers failed to introduce evidence establishing the existence or amount of claimed nols 82_tc_413 notwithstanding respondent’s burden_of_proof as to fraud there comes a time when petitioner must come forward with evidence in support of his claimed defenses petitioner’s failure to explain the incriminating evidence by coming forward with other evidence in support of his contentions justifies the inference that such evidence does not exist or would be unfavorable to him citations omitted aff’d without published opinion 772_f2d_910 9th cir green v commissioner tcmemo_2010_109 99_tcm_1444 respondent has also shown that petitioners claimed deductions for nol carryforwards to which they were not entitled and which resulted in underpayments of tax respondent has demonstrated through clear_and_convincing evidence that petitioners were not entitled to the nol deductions they claimed on their tax returns and petitioners do not therefore have nol carryovers from those years to offset the unreported income during the years at issue accordingly respondent has met his burden_of_proof to show that there is an underpayment for each of the tax years at issue respondent makes two arguments as to why petitioners are not entitled to the claimed nol deductions first respondent argues that petitioners lacked bases in the arnold palmer dealerships sufficient to allow them to use any losses flowing therefrom as discussed above second respondent argues that petitioners had unreported income for and that reduces their claimed nol deductions accordingly we need not and do not decide respondent’s alternative argument regarding petitioners’ unreported income for tax years and c conclusion as to deficiencies for because we find that petitioners received income from boh and apag during the years at issue in the form of amounts disguised as loans and business_expenses and they are not entitled to nol_carryover deductions from tax years we further find that there was a deficiency in petitioners’ income_tax for each year at issue consequently respondent has also satisfied the first prong of sec_6663 by proving that an underpayment exists for each year at issue iii fraudulent intent if any part of any underpayment_of_tax required to be shown on a return is attributable to fraud sec_6663 imposes a penalty equal to of the portion of the underpayment which is attributable to fraud sec_6663 provides that once the commissioner establishes that any portion of the underpayment is due to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud the entire taxable_year remains open under sec_6501 even if only a part of the underpayment for a year is attributable to fraud 288_f2d_517 2d cir aff’g tcmemo_1960_32 thus where fraud is alleged and proven respondent is free to determine a deficiency with respect to all items for the particular taxable_year without regard to the period of limitations 102_tc_380 once an underpayment has been proven the second prong of the fraud test requires the commissioner to prove that for each year at issue at least some portion of the underpayment is due to fraud defined as an intentional wrongdoing designed to evade tax believed to be owing dileo v commissioner t c pincite the court may examine the taxpayer’s whole course of conduct to determine whether fraud exists 56_tc_213 the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir fraud is never imputed or presumed and therefore the commissioner must meet his burden through affirmative evidence see 99_tc_202 92_tc_661 55_tc_85 fraud may be proved by circumstantial evidence and reasonable inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available 223_f3d_642 7th cir aff’g tcmemo_1999_171 petzoldt v commissioner t c pincite fraud is not imputed from one spouse to another stone v commissioner t c pincite in the case of a joint_return the sec_6663 penalty does not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse sec_6663 a determination of fraudulent intent for over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understatement of income inadequate maintenance of records implausible or inconsistent explanations of behavior concealment of assets or income failure to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony failure_to_file tax returns filing false documents failure to make estimated_tax payments and dealing in cash see 317_us_492 796_f2d_303 9th cir aff’g tcmemo_1984_601 niedringhaus v commissioner t c pincite a taxpayer’s intelligence education and tax expertise are relevant for purposes of determining fraudulent intent see 79_tc_995 aff’d 748_f2d_331 6th cir 19_tc_631 we consider several of these factors in turn understatement of income petitioners consistently understated their income by large amounts for the years at issue during the years at issue petitioners never reported any income from either boh or apag despite receiving millions from company coffers petitioners’ omitted income dwarfs the income they did report from mrs o’neal’s nursing job for example for they reported income from mrs o’neal’s nursing job of dollar_figure which is less than of the dollar_figure they received that year consistent and substantial underreporting of income is strong evidence of fraud particularly if there are other circumstances showing an intent to conceal income see parks v commissioner t c pincite a pattern of consistent underreporting of income especially when accompanied by other circumstances showing an intent to conceal justifies the inference of fraud abdallah v commissioner tcmemo_2013_279 finding fraud where taxpayers reported between and of their actual income over the course of five years of reporting branson v commissioner tcmemo_2012_124 103_tcm_1680 a pattern of substantially underreporting income for several years is strong evidence of fraud particularly if the reason for the understatements is not satisfactorily explained or due to innocent mistake accordingly this factor favors a finding of fraud by both petitioners from through inadequate maintenance of records petitioner maintained some records pertaining to his misuse of boh and apag money specifically he documented in boh’s general ledger the loans which were actually disguised income and signed the date promissory note to reflect amounts taken from boh however given that these records were themselves fraudulent in that petitioner created them in order to mask his theft from boh and apag we are disinclined to credit petitioners for this factor accordingly this factor is neutral with respect to both petitioners for all tax years at issue implausible or inconsistent explanations of behavior petitioner offered various implausible and inconsistent explanations for the understated income first he claimed that he took money from boh and apag under the fee agreement with mr baker even though the fee agreement did not extend to boh and apag and the lawsuit underpinning the fee agreement concluded in despite these facts petitioner has attempted to use the fee agreement as an excuse for taking money from boh and apag from through second petitioner claimed that the misappropriated funds were loans from the companies to him a claim which as we discussed earlier is simply not credible separately petitioner has claimed that he and his accountant discussed whether to treat the transfers from boh and apag as loans or as income on petitioners’ tax returns these explanations are inconsistent with one another and implausible this factor favors a finding of fraud against petitioner for all tax years at issue mrs o’neal’s position throughout this case has been that she never questioned why she and her children were allowed access to boh and apag funds she never questioned her husband’s finances and she did not give more than a cursory glance to their tax returns during the years at issue she also testified that it was her habit to provide receipts for various expenses and she never got involved with petitioner’s business however she knew that the amounts she was receiving from boh and apag were for personal expenses and she was aware that she and petitioner did not title assets in their names to avoid creditors who had judgments in excess of dollar_figure million against them it would defy common sense to believe that mrs o’neal never questioned the source of funds for the family’s personal expenses during the years at issue particularly in light of the fallout from petitioner’s business dealings with messrs palmer and mccormack mrs o’neal was aware of the judgments against them from various creditors those judgments arose out of the same pattern of corporate theft that petitioners perpetrated during the years at issue further mrs o’neal was aware of the significant dollar amounts attached to those judgments and yet supposedly did not question the lavish lifestyle she and petitioner continued to enjoy during the years at issue even though she had to return to work in to support the family after petitioner was fired from the arnold palmer dealerships she also clearly had some misgivings over receiving large amounts of corporate funds from boh such as when she returned a dollar_figure check written on boh’s bank account to her husband even if we were to take mrs o’neal at her word willful_blindness is an indicator of fraud if the taxpayer is aware of a high probability of unreported income and deliberately avoids steps to confirm this awareness fiore v commissioner tcmemo_2013_21 on balance this factor favors a finding of fraud against mrs o’neal for all tax years at issue concealment of assets or income petitioners consistently concealed assets or income over the course of the years at issue not only did they freely spend boh and apag money on personal expenses they titled various properties--including six farms three properties or parcels on bay hill boulevard in orlando florida two properties in carmel indiana and several automobiles--in others’ names these properties were used solely for petitioners’ personal benefit and did not serve any business_purpose for boh or apag petitioners also opened bank accounts in their children’s names into which they deposited boh and apag funds petitioner also pleaded guilty to two counts of filing a false tax_return in violation of sec_7206 for tax years and although his guilty plea does not collaterally estop petitioner from denying that he fraudulently understated petitioners’ income it is a probative fact which may be considered persuasive evidence of fraudulent intent see wright v commissioner t c pincite upon entering his guilty plea petitioner acknowledged that he was guilty of signing materially false tax returns for tax years and and that he underreported income in each tax_year at issue this factor favors a finding of fraud against both petitioners for all tax years at issue failure to cooperate with tax authorities petitioner cooperated with sa waldon’s investigation only after another target of the investigation began cooperating this factor is therefore neutral with respect to petitioner there is no information in the record pertaining to mrs o’neal’s cooperation or lack thereof with the government and this factor is therefore absent with respect to mrs o’neal pattern of conduct showing an intent to mislead petitioners engaged in a pattern of conduct that indicates an intent to mislead they consistently disguised personal expenses as business_expenses and titled assets in the names of their children and boh and apag petitioner signed the date promissory note reflecting totals taken from boh from to but never showed it to mr baker or any other officers within the company this factor favors a finding of fraud against both petitioners for all tax years at issue lack of credibility of petitioners’ testimony a taxpayer’s lack of credibility the inconsistencies in his testimony and his evasiveness on the stand are heavily weighted factors in considering the fraud issue 743_f2d_309 5th cir aff’g tcmemo_1984_25 devries v commissioner tcmemo_2011_185 we find that petitioners’ respective testimonies are not credible petitioners have a history of theft from the companies with which petitioner has been affiliated they knew third parties had judgments against them in excess of dollar_figure million as a result of petitioner’s earlier theft from the arnold palmer dealerships it strains credibility that mrs o’neal never questioned petitioner regarding the source of the funding for their lifestyle during the years at issue when she was aware of the judgments against them and knew that they were avoiding titling assets in their names in order to avoid their creditors petitioner’s explanations for many of his actions are not credible first he knew the lawsuit against gmc and gmac ended in but claims that the fee agreement rationalized his taking of funds from boh and apag from until his dismissal from the companies in second he claims that the six farms he purchased with boh and apag money were intended to be corporate retreats despite his never telling anyone affiliated with either company about their existence similarly he disguised the carmel indiana condominium as a corporate condo even though he and his family had exclusive use of it and nobody at boh or apag was aware of its existence third petitioner’s statements that the amounts he took from the companies were loans is not credible because no bona_fide loan agreements existed between petitioner and boh or apag he lacked the ability to repay any loans because of the dollar_figure million judgments against him and his wife and any characterization of the income as loans runs counter to his other claim that the funds were taken under the fee agreement this factor favors a finding of fraud against both petitioners for all tax years at issue filing false documents filing false documents includes filing false income_tax returns worth v commissioner tcmemo_2014_232 potter v commissioner tcmemo_2014_ morse v commissioner tcmemo_2003_332 aff’d 419_f3d_829 8th cir petitioners filed false documents for each year at issue in which they significantly underreported their income by not reporting any of the amounts taken from boh and apag mrs o’neal claims that she never reviewed the tax returns but simply showed up to sign them regardless of her level of review she signed the returns under penalty of perjury she cannot abdicate the responsibility to file a correct_tax return by failing to review it in its entirety moreover a reasonable person reviewing petitioners’ joint returns for the years at issue would have questioned the lack of reported income in comparison to petitioners’ lavish lifestyle this factor favors a finding of fraud for both petitioners for all tax years at issue failure to make estimated_tax payments petitioners failed to make any estimated_tax payments during the years at issue sec_6654 requires quarterly installment payments of of the required_annual_payment the required_annual_payment is the lesser_of of the tax due for the year or of the tax shown on the preceding year’s return sec_6654 this factor favors a finding of fraud against both petitioners for all tax years at issue b conclusion as to petitioners’ fraud seven badges_of_fraud are present in this case for both petitioners for all tax years at issue after considering the entire record and the factors discussed supra we find that for respondent has provided clear_and_convincing evidence that petitioners intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see sadler v commissioner t c pincite parks v commissioner t c pincite accordingly respondent has met his burden_of_proof and petitioners are liable for the sec_6663 civil_fraud penalty for each year at issue consequently the entire amount of the underpayment for each taxable_year at issue is attributable to fraud petitioners have not shown that any portion of the underpayment for each year at issue is not due to fraud see sec_6663 iv sec_6651 addition_to_tax normally the commissioner bears the burden of production with respect to any penalty or addition_to_tax sec_7491 116_tc_438 in this case it is unclear whether respondent bears any burden of production under sec_7491 because it is not clear whether the examination commenced after date the effective date of sec_7491 however respondent has met any burden of production that he may have to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite however once the commissioner has met the burden of production the taxpayer bears the burden of proving that the penalty is inappropriate see rule a higbee v commissioner t c pincite sec_6651 provides for an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 petitioners filed their tax_return late on date and respondent has therefore met his burden of production petitioners did not address the sec_6651 addition_to_tax in their brief and have offered no reasonable_cause for their failure to timely file their tax_return accordingly petitioners are liable for the sec_6651 addition_to_tax for tax_year in reaching our holdings we have considered all arguments made to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
